Citation Nr: 0025943	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to May 
1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1994 rating decision of the Detroit RO that 
denied the benefits sought on appeal.  The veteran timely 
appealed the matter to the Board.

In July 1996, the Board remanded this matter to the RO for 
further development and adjudication.  After completion of 
the actions requested on remand, the RO continued the denial 
of the claim, and the case has since been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service connection has been established for postoperative 
abdominal duodenal ulcer with pancreatic cyst and 
postoperative abdominal scar (rated as 30 percent disabling).  

3.  The veteran's nonservice-connected disabilities consist 
of depressive disorder (assessed as 30 percent disabling); 
cervical spondylosis with nerve root involvement and C-6 
radiculopathy on the right side (assessed as 20 percent 
disabling); glaucoma (assessed as 10 percent disabling); 
diffusely scaly rash over the scalp, moderately disfiguring 
(assessed as 10 percent disabling); a Lichenfield scarred 
rash over both legs, and scaly rash over soles of both feet 
with moderate scales between toes (assessed as 10 percent 
disabling); and shrapnel wounds to the knees, left hip, and 
abdomen; PTSD; right shoulder pain; hemorrhoids; and scars of 
the left anterior thigh and above the right knee, each 
assessed as 0 percent disabling.  The combined evaluation for 
the veteran's nonservice-connected disabilities is 60 
percent.

4.  Alcohol dependence and substance abuse are disorders are 
the result of the veteran's own willful misconduct.  

5.  The veteran does not have permanent loss of both hands, 
or of both feet, or of one hand and one foot, loss of sight 
in both eyes, and is not permanently helpless or permanently 
bedridden.  

6.  The veteran was born in April 1944, has two years of 
college training and an Automotive Mechanic Certificate, and 
has had employment experience as an autoworker. 

8.  The veteran's disabilities are not of sufficient severity 
to preclude him from substantially gainful employment which 
is consistent with his age, educational background, and 
occupational experience.  


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.304, 3.342, 4.15, 
4.16, 4.17, 4.71a, 4.84, 4.114, 4.119, 4.124a, 4.130, 
Diagnostic Codes 5201, 5299, 7305, 6013, 7336, 7399, 7800, 
7805, 7806, 8510, 7399, 9411, 9434 (1999); 38 C.F.R. 
§§ 4.132, Diagnostic Codes 9405 and 9411 (1996).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a June 1965 rating action, the RO granted service 
connection for duodenal ulcer with pancreatic cyst and 
postoperative abdominal scar.  A 10 percent disability 
evaluation was assigned, effective from May 1965.  

VA hospitalization records dated in 1985 show that the 
veteran was admitted primarily for alcohol dependence.  Other 
diagnoses included passive aggressive personality disorder 
and left shoulder pain.  

Also of evidence is the decision of the State of Michigan 
Bureau of Workers' Disability Compensation (Workers' 
Compensation) Board dated in April 1992 and associated 
private medical records dated in the 1980s and 1990s that 
showed that the veteran was seen and treated for a number of 
skin disorders while employed.  These documents reflect that 
the veteran complained of debilitating dermatitis to his 
former employer since 1975.  The veteran primarily maintained 
that he was unable to work because of difficulties including 
his skin condition and eyes.  It was noted that the condition 
would go into periods of remission and exacerbation, with a 
period of remission in 1987.  The record shows that the 
veteran was able to work for eight months before taking sick 
leave in August 1987.  While it was established that the 
veteran developed a skin disorder because of exposure to oils 
and fumes, the Worker's Compensation Board determined that 
the veteran was not disabled by the symptoms of toxic 
dermatitis and denied compensation benefits.  The denial of 
his claim was upheld before an Appellate Commission.  

VA outpatient treatment records dated in September 1992 
reflect that the veteran was seen for glaucoma.  In January 
1993, diagnoses of past history of ethanol abuse, history of 
dermatitis, and history of occasional left flank pain were 
recorded.  

In July 1993, a claim for entitlement to a permanent and 
total disability evaluation for pension purposes was received 
from the veteran.  In that application, the veteran noted 
that he was born in April 1944 and that he had been laid off 
from his place of employment because of a skin disorder and 
psychological problems.  

Social Security Administration (SSA) records dated in 1993 
reflect that the veteran listed acute dermatitis and mental 
health disabling conditions.  The veteran noted that those 
disorders caused to him discontinue working in 1987.  The 
veteran reported that he able to assume some house care 
responsibilities such as shopping and preparation of some his 
meals.  He reported that he visits with family (mother and 
sister) on a daily basis and attends church services on a 
weekly basis with his mother and sister.  The SSA records do 
not show that the veteran's claimed dermatitis and mental 
disorder were deemed severe enough to warrant disability 
benefits.  

VA outpatient treatment records dated from 1991 to 1993 
reflect that the veteran was seen for a number of ailments 
including a skin disorder (dermatitis, seborrheic dermatitis, 
tinea pedis, and asteatosis) and depression.  July 1993 
entries provide that the veteran voluntarily sought 
psychiatric services.  He complained of worsening depression 
and frustration over a Worker's Compensation claim.  The 
working diagnoses were adjustment disorder with mixed 
emotional features, rule out depressive disorder, and 
polysubstance history by history.  The veteran related 
feeling depressed and "stressed out" over his 
employer/supervisor.  In August 1993, there was scaling in 
occipital scalp and moderate scaling on the left and right 
feet.  The assessment was seborrheic dermatitis, tinea pedis, 
and asteatosis.  

In August 1993, the veteran was hospitalized at a VA facility 
for depression and stress.  It was noted that the veteran was 
had been employed by the Ford Motor Company for 25 years and 
that had been on disability since 1987 following the 
development of an eczematous rash.  The veteran reported that 
he returned to work in May following a Judge's order.  The 
veteran reported that the company closed for a summer 
vacation.  At that time, the veteran indicated that he did 
not have any vacation pay he could not meet his financial 
obligations and became depressed and that he developed low 
self-esteem.  It was noted that the veteran has anhedonia and 
that he was angry towards his employers.  During his 
hospitalization, the veteran was prescribed various lotions 
for seborrheic dermatitis and specialized creams for tinea 
pedis.  During the latter part of his hospitalization, the 
veteran was described as bright.  Depression was not noted.  
The veteran did not voice any suicidal or homicidal ideation.  
The discharge diagnoses were polysubstance abuse, adjustment 
disorder with mixed emotional features, personality disorder, 
and seborrheic dermatitis.  

In September 1993, the veteran was provided a VA compensation 
and pension examination for his service-connected intestinal 
disorder.  The veteran reported having pain in the upper part 
of the abdomen and discomforts after meals.  It was noted 
that the veteran was taking Maalox and Metamucil.  The 
veteran stated that his appetite was good and that his bowels 
were regular.  He weighed between 198 and 220.  On 
examination, the abdomen was soft, and there was no 
tenderness.  There was a motor liver enlargement.  The 
veteran indicated that he does not drink much.  He was not 
malnourished or anemic.  The examiner noted that the 
remainder of the examination was negative.  It was recorded 
that the veteran had had hemorrhoids in the past, but that 
they were not bleeding.  The diagnoses were chronic duodenal 
ulcer disease (treated), status post laparotomy (for 
pancreatic cyst disease, stable), history of gallbladder 
stone (not found on recent examination).  A scar was noted on 
the abdomen.  

During an October 1993 private psychological evaluation, the 
veteran complained of being depressed most of the time, of 
feeling hopeless and useless because he could not work.  The 
veteran reported that he was last employed as a press 
operator at Ford Motor Company, that he had returned to the 
company for about two weeks in 1992 and subsequently returned 
for training in a new job for about two weeks in 1993.  Prior 
to that it was noted that the veteran been on medical leave 
since 1987 due to dermatitis affecting his entire body.  
Additional complaints included anhedonia in the form of lost 
interest and participation in previously enjoyed activities, 
lack of drive and motivation, loss of connection, an 
inability to follow through on certain activities, difficulty 
thinking clearly and maintaining attention, forgetfulness, 
irritability, moodiness, and sleep interference.  The 
examiner noted that the veteran arrived promptly for his 
evaluation, that he was adequately dressed and groomed.  The 
veteran was cooperative during the testing, but displayed 
psychomotor retardation in the form of excessively protracted 
response time.  He demonstrated difficulty concentrating on a 
number of test items.  As a result, some of the items had to 
be repeated and clarified.  The examiner described the 
veteran's facial expression as dour and gloomy.  At the 
conclusion of several studies, the examiner noted that the 
veteran's response to the Minnesota Multiphasic Personality 
Inventory (MMPI) was valid in that the veteran understood the 
questions adequately and answered them without any attempt at 
faking, malingering, or exaggerating.  Additional findings 
included signs of severe depression compatible with a 
diagnosis of major severe depression.  Other test results 
showed that the veteran was likely to respond to 
psychological stress through the development of psychosomatic 
or psychophysiologic symptoms or that he was likely to 
experience an increase in already established physical 
symptoms when stressed.  Preoccupation with his own thought 
processes was noted to be typical of depressed patients.  The 
examiner reported that depression diminishes ones capacity 
for focusing on external stimuli of an emotional and 
intellectual variety.  The veteran also demonstrated social 
withdrawal.  The diagnoses were Axis I-major severe 
depression, Axis II-history of substance abuse; Axis IV 
psychosocial stressors.  A global assessment function (GAF) 
score of 50 was assigned, which was considered poor.  The 
examiner noted that the veteran required intensive 
psychotherapy.  The prognosis for the remission of the 
current emotional, symptomatology appeared to be fair.  The 
examiner opined that the veteran was totally disabled from a 
psychological standpoint and that he was unable to return to 
his last or previous employment or any like or similar 
employment pertaining to the open labor market.  

At a VA compensation and pension examination dated in 
December 1993, the veteran reported that his appetite was 
good and that his bowels were regular.  He reported having 
hemorrhoids.  It was noted that veteran weighed between 198 
to 220 pounds with his maximum weight being 220 pounds.  A 
physical examination revealed, in pertinent part, a 15-
centimeter (cm) midline scar.  External hemorrhoids were 
noted.  The diagnosed included status post laparotomy for 
pancreatic cyst disease (stable), history of duodenal ulcer 
disease (treated, not found), and history of gallbladder 
stones (not found on examination).  

A VA psychiatric examination dated in December 1993 reveals 
that the veteran felt homicidal.  On a mental status 
examination, the examiner observed that the veteran was 
normally dressed and groomed.  The veteran was described as 
being nervous as exhibited by general body tension, staring 
countenance, and an increase in speech rapidness.  It was 
noted that the veteran seemed mentally clear and without 
evidence of paranoid trends.  He was normally oriented.  A 
superficial review of mathematical and memory skills 
suggested normal functioning.  The diagnoses included Axis I-
anxiety condition with depressive features, Axis II rule out 
substance abusive personality traits, Axis III pancreatic 
cysts, glaucoma, hemorrhoids.  

In December 1993, the veteran was examined at a private 
clinic for depression.  The veteran reported that he lived 
alone, that he enjoyed fishing, that he spent his time 
visiting family, reading the paper, going for walks and 
watching television.  It was noted the veteran's mother and 
sister conducted his household chores.  The examiner observed 
that the veteran was dressed casually with fair grooming and 
hygiene.  On mental status, the veteran demonstrated full 
contact with reality.  He had a somewhat angry tone.  His 
motoric activity was appropriate, and insight was partial.  
The veteran exhibited a spontaneous stream of mental activity 
that was goal directed and logical.  The veteran was vague 
and evasive at times.  He denied having any hallucinations, 
delusions, persecutory trends or obsessions.  He had no 
suicidal ideations or somatic complaints.  The veteran voiced 
occasional homicidal thoughts of people at this former place 
of employment.  The examiner noted that the veteran had an 
anxious affect and a minimally dysphoric mood.  He was alert 
and oriented times three.  The diagnoses included Axis I-
dysthymia; intermittent explosive disorder, ethanol abuse (by 
history) and Axis V-GAF score of 40.  

In January 1994, the RO denied entitlement to nonservice-
connected pension.  The veteran filed a timely appealed that 
decision, and subsequently submitted numerous private medical 
records dated from 1966 to 1993.  Those records show 
treatment for a number of ailments including gastrointestinal 
disorders skin disorders, eye problems, anxiety, seizures, 
and alcoholism.  

VA outpatient treatment records dated from 1981 to 1994 show 
treatment for a number of ailments.  In October 1993, the 
veteran was seen at a psychiatric clinic.  An April 1994 
entry reflects that the veteran was seen on a follow-up basis 
for tinea pedis.  On physical examination the feet showed 
clear moderate scale web-like spaces.  The assessment was 
asteatosis and tinea pedis.  He was treated with lotions and 
creams.  An April 1994 entry reflects that the veteran was 
seen on a follow-up basis for tinea pedis.  On physical 
examination the feet showed clear moderate scale web-like 
spaces.  The assessment was asteatosis and tinea pedis.  He 
was treated with lotions and creams.  In May 1994, the 
veteran complained of hemorrhoids.  A May 1994 notation 
showed that the veteran was full and reactive; he was 
assessed as having major depressive disorder, in remission.  
In July 1994, there were no signs or symptoms of depression, 
and the assessment was major depressive disorder, in 
remission.  

In October 1994, the veteran testified at a personal hearing 
before a hearing officer.  At that hearing, the veteran 
stated that he unable to work because of a nervous disorder 
and other disabilities and that had been employed as an 
inspector at the Ford Motor Company.  

VA outpatient treatment records dated in January 1995 reflect 
that the veteran described insomnia, anhedonia, poor 
concentration, dysphoria, hopelessness, and fatigue.  The 
examiner observed that the veteran was dysphoric, that his 
affect was poorly reactive.  There was passive suicide 
intent, but there was no intent or plan.  The assessment was 
relapse of major depressive disorder.  In March 1996, the 
veteran indicated that he handled his anger better and that 
he talks to his family. In June 1997, the veteran reported 
that he was in a crisis because he has not felt like taking 
care of himself within the last month.  He stated, "I'm not 
cooking or cleaning."  It was noted that the veteran has two 
years of college and that he has an automotive mechanic 
certificate, that he has been unemployed since 1982, that he 
has received Social Security Insurance and Workmen's 
Compensation.  

In June 1997, the veteran was hospitalized again at a VA 
facility for difficulty with anger control, anxiety, 
depression, and homicidal ideation toward people on the job.  
The veteran reported that he had those problems since losing 
his job.  It was noted that the veteran lived alone and that 
he had not been employed since 1992.  The veteran recalled 
memories of his return to the United States after his 
separation from service and of the war.  The examiner 
reported that the veteran had been taking 20 milligrams (mgs) 
of Paxil.  It was noted that the veteran had been married and 
divorced three times.  On mental status examination, the 
veteran was described as somewhat angry with a restricted 
affect and dysphoric mood.  He was coherent and focused in 
his thinking.  His memory appeared to be intact, and he 
reported that he tried to avoid certain memories.  There was 
no evidence of psychosis, and the veteran denied any suicidal 
or homicidal ideation.  During the course of hospitalization, 
the veteran attended group classes and was considered to be 
an active participant in the groups.  The discharge plan was 
for the veteran to return home and continue outpatient 
treatment.  He was given medication for his foot problem, 
indigestion.  The diagnoses included Axis I-PTSD, history of 
polysubstance abuse (in early remission); Axis III-right 
shoulder pain, and an Axis V GAF score of 55.  

From May to June 1997 and June to July 1997, the veteran was 
hospitalized at a VA facility for cocaine and alcohol abuse.  
It was noted that a physical examination did not reveal any 
acute findings other than a fungus infection involving the 
feet and his previous abdominal surgery.  On mental status 
examination, the veteran's mood was normal.  He was alert and 
oriented times three.  He was able to recall several objects.  
During his hospitalization, the veteran was also treated for 
depression and fungus infection.  There was no suicidal or 
homicidal behavior, and no adverse drug reaction.  The 
diagnoses included Axis I-alcohol and cocaine dependency 
(continuous), depression by history, and PTSD; Axis II tinea 
pedis, and an Axis V GAF score of 71.  On discharge, the 
veteran was found competent and capable of resuming 
prehospitalization activity.  

In July 1997, a psychosocial assessment update was conducted 
at a VA PTSD program.  It was recorded that the veteran was 
divorced and unemployed.  He has two years of college and had 
worked primarily as an autoworker at Ford Motor Company.  As 
to current problems, the veteran complained of social 
isolation and depression, anger control problems, drinking 
alcohol everyday, cocaine and marijuana use.  The veteran 
reported having bad dreams and nightmares about Vietnam.  The 
veteran indicated that he performed odd jobs when he gets a 
chance.  The veteran has been married three times and has 
three children with whom he has frequent contact.  On a 
mental status examination, the examiner described the veteran 
as adequately groomed and fully oriented.  His memory was 
grossly intact, and his speech was clear and coherent.  The 
veteran demonstrated average intellectual abilities.  His 
affect was appropriate, and his mood appeared to eurthymic.  
The veteran denied having suicidal or homicidal ideations.  
He did not 
show any psychotic symptoms.  The diagnostic impression was 
continuous alcohol dependence, cocaine abuse, cannabis abuse, 
and PTSD.  

In October 1997 a VA examination of the rectum and anus was 
conducted.  The veteran related that he had 100 percent 
sphincter control.  He denied any leakage or hemorrhoids.  He 
reported taking Metamucil, Maalox, and Paxil.  A physical 
examination revealed, in pertinent part, that the size of the 
rectum and anus were normal; there were no signs of the 
anemia, fissures, or hemorrhoids.  There was no evidence of 
bleeding.  It was noted that a flexible sigmoidoscopy dated 
in 1994 was negative.  The diagnosis was history of 
constipation.  

The report of VA eye examination dated in October 1997 
reflects complaints of blurred vision at a distance and at 
near with a history of intermittent headaches.  The veteran 
also gave a history of the following:  blurred vision at a 
distance and near coupled with intermittent headaches, 
glaucoma and laser treatment in the eyes.  The examiner 
reported that there was no history of diabetes, hypertension, 
or heart disease.  The veteran's uncorrected visual acuity 
was 20/20 at a distance in the right eye and 20/30 at a 
distance in the left.  The best-corrected visual acuity in 
the right eye was 20/20 at a distance and 20/20 near.  In the 
left eye, the best-corrected visual acuity was 20/25+2 at a 
distance and 20/20 at near.  Upon slit-lamp examination, the 
veteran reported having a peripheral iridotomy (the use of 
laser light to punch a hole in the iris to relieve 
intraocular pressure within the eye).  In the left, eye no 
peripheral iridotomy was found.  The maculae and backgrounds 
were clear in both eyes.  There was no diplopia.  The muscle 
function was smooth, accurate, full and extensive.  The 
diagnosis was narrow-angle glaucoma in both eyes with a 
peripheral iridotomy in the right eye and probably one in the 
left eye.  The examiner noted nasal steps in both eyes 
secondary to the glaucoma.  

The report of a VA examination for scars dated in October 
1997 revealed that the veteran complained of an intermittent 
itchy rash on the legs.  The examiner observed that the scars 
were visible, but they did not cause any difficulty or 
discomfort and that they did not limit the veteran.  On 
physical examination, a 1.5 x 1.1-centimeter (cm) dark 
nodulus, nontender scar on the left anterior thigh was noted.  
A spread scar measuring 1.5 x 0.6-cm was noted above the 
right knee.  That scar was nontender.  The examiner noted 
that neither of the scars limited functioning of the leg.  A 
large vertical scar measuring as 14 x 1 cm along the abdomen 
was noted.  To the right were scars by history with large 
wire suture holes each measuring 3-4 mm in diameter and 
depressed into the skin of the abdomen.  The examiner further 
observed that all of the scars were nontender.  There was 
some adherence of the small abdominal scars to the underlying 
tissue, but not on the leg or the thigh.  The scar over the 
abdomen was slightly firm.  The texture was described as 
bulging and hard on the left thigh.  The scar over the right 
knee was spread and soft.  There was no ulceration or 
breakdown of the skin.  The left thigh scar was elevated.  
The suture hole scars in the abdomen were depressed.  The 
other scars were at skin level.  There was no obvious 
underlying tissue loss was noted.  There was no inflammation 
or edema.  The scar on the left side might be considered 
hypertrophic, but was not felt to be keloid.  The scar was 
slightly dark on the left side and darker than normal on the 
abdomen.  There was near normal skin color above the right 
knee.  There was clear disfigurement from these scars 
especially on the abdomen.  As to the rashes, the facial rash 
was moderately disfiguring and the leg rash was abnormal with 
scarring suggestive of substance abuse.  (It was noted that 
the veteran denied that any foreign substance was ever 
injected into his legs to his knowledge.)  The foot eruption 
was disfiguring and odorous.  Photographs of the scars were 
taken and associated with the veteran's claims file.  The 
diagnoses included surgical scar, very large right abdomen 
with 7 suture scars to the right the large scar, a scar on 
the left thigh and a scar on the right knee by history, 
shrapnel injuries with no limitation of motion, and tinea 
pedis.  Seborrheic dermatitis by history, post service was 
noted.  

As to the skin, the examiner observed the following 
inflammatory skin diseases:  a diffuse scaly rash over the 
scalp with no hair loss; six plaques or scales (3 on the 
lateral aspect of either orbit).  The scale was greasy.  
There was a lichenified scarred rash over the anterior and 
lateral aspect of both legs, a very hyperkeratotic scaly rash 
over the soles of both feet with dystrophic toenails.  The 
left toenails were dystrophic except for the left great toe.  
The right second toe, fourth, and fifth toes were similarly 
effected.  The right toe was not much affected. There was 
moderate scale between the toes in all web spaces of the 
foot.  

In December 1997, the veteran was seen at a VA facility for 
problems with his eyes.  It was noted that the veteran was a 
glaucoma suspect, that he had dry eyes, and that the he had 
borderline diabetes mellitus.  The assessment was increased 
intraocular pressure and blepharitis, by history provided by 
the veteran.  The examiner noted that the intraocular 
pressure and vision were normal at the time of the 
examination.

In April 1998, the veteran received physical therapy for 
pain.  It was noted that the pain improved, but that the 
veteran continued to experience pain in the neck and right 
shoulder.   

The veteran was hospitalized from March to April 1998 at a VA 
facility for complaints of homicidal ideation, weird 
thoughts, and intermittent depression.  A review of the 
medical systems demonstrates that the veteran reported 
bleeding hemorrhoids occasionally.  He related a history of 
pain and numbness in the right shoulder and arm.  On mental 
status examination, the veteran demonstrated a pleasant 
demeanor and eurthymic mood and a range of affect.  His 
speech was coherent and focused and of a normal rate and 
rhythm.  The veteran's thinking was appropriate.  He 
demonstrated moderate insight, and his memory appeared to be 
intact. There was no evidence of psychosis.  The veteran 
denied suicidal ideation.  He admitted to homicidal ideation.  
As to personal and social history, the veteran related that 
he engaged in leisure activities such as jogging and pool.  
The veteran reported that he occasionally drank beer and the 
he had used cocaine in the past.  During the course of his 
hospitalization and treatment, the veteran attended groups 
and activities.  He appeared to be motivated and was learning 
more effective ways of dealing with anger.  The examiner 
noted that the veteran was competent for VA purposes and that 
he was not a danger to himself or others.  The veteran was 
encouraged to continue his outpatient follow-up for PTSD.  It 
was noted that X-rays of the cervical spine revealed 
degenerative changes, and it was suggested that there might 
be some compression of the cervical cord.  An X-ray of the 
right shoulder revealed mild degenerative changes.  

Progress notes dated in June and December 1997, and April 
1998, reflect subjective complaints of anxiousness, 
irritability, flashbacks, PTSD, and numbness in the right 
arm.  The records reflect that the veteran has been taking 
Paxil and B7 for stress since 1992 and Librium. 

A VA orthopedic examination was conducted in September 1998.  
It was noted that the veteran is right handed.  The veteran 
complained of pain in the neck and right shoulder with 
radiation to the right arm including the thumb and finger.  
The pain was mostly felt when the veteran tilted his head on 
the side or if he walked with his right arm hanging loosely.  
The veteran reported that he could not carry, lift, or tilt 
his head on the right side, and that he slept in a collar.  
It was noted that he takes medication and used home traction 
for pain.  He complained of occasional lower back pain.  On 
physical examination, the veteran's posture was good with his 
head square on his shoulder on standing.  The cervical spine 
demonstrated good muscle tone.  There was no atrophy, spasm, 
or scoliosis.  The veteran complained of pain on palpation 
over the right trapezius muscle.  Forward flexion of the 
cervical spine was to 30 degrees with pain, and extension was 
25 degrees with pain.  Tilting or flexing the neck on the 
right side was 15 degrees producing pain and tingling in the 
right arm.  On the left side, lateral flexion was 25 degrees 
without any pain.  Right rotation was 40 degrees with pain in 
the right arm and shoulder.  Left rotation was 55 degrees.  
The shoulders were symmetrical.  There was no atrophy or 
swelling.  On the right side, there was active and passive 
range of motion.  Abduction was 175 degrees; forward flexion 
was to 170 degrees; external rotation was 75 degrees and 
internal rotation was 75 degrees.  With motion on the right 
side, the veteran complained of pain in the right shoulder.  
Both of the upper limbs were negative for any neurological 
deficiencies.  Grip strength was good, and there was no 
muscle atrophy.  Sensation was normal.  The right biceps 
reflex was decreased.  Grip strength was good on both sides.  
A magnetic resonance imaging (MRI) was nondiagnostic because 
the veteran was no able to remain still.  It was noted that 
an electromyograph (EMG) dated in April 1998 revealed right 
C6 radiculopathy with ongoing degeneration.  The diagnosis 
was cervical spondylosis with nerve root involvement, C6 
radiculopathy on the right side, and normal right shoulder 
without any degenerative changes.  

A VA psychiatric examination was conducted in December 1999.  
It was noted that the veteran was unemployed.  The examiner 
observed that the veteran was initially very argumentative 
and focused and preoccupied about services at VA facilities.  
He became more cooperative as the examination progressed.  He 
primarily complained of feeling homicidal.  There was no 
intent to commit a homicide and he did not focus on anyone. 
The veteran reported that he does not handle anger very well 
and he was charged with assault on three occasions.  The 
veteran also reported that he was depressed, that he was 
extremely irritable, and that he looses his temper.  The 
examiner noted that the veteran appeared to exaggerate his 
symptoms.  Additional symptoms and complaints included poor 
appetite, impaired concentration, and poor motivation.  The 
veteran denied experiencing any auditory hallucinations, and 
there was no specific pattern or delusions.  The veteran 
indicated that he felt victimized.  There were no significant 
delusions or systemized delusions.  On mental status 
examination, the veteran was fairly groomed.  The examiner 
observed that initially the veteran was very focused, 
preoccupied with mistreatment in the VA and that he needed 
redirection.  Initially, the veteran was hostile and 
passively uncooperative.  The veteran repeated his statements 
in an angry tone and became more pleasant and cooperative 
towards the end of interview.  His was irritable with 
exaggerated affect.  There was no thought disorder and no 
evidence of psychosis.  The examiner noted homicidal 
impulses, but no intent.  It was noted the veteran endorsed 
past suicidal ideation, but no active suicidal ideation.  His 
insight was somewhat limited.  The examiner noted that at the 
conclusion of the interview that the veteran indicated that 
he was trying to get in touch with his spirituality.  The 
assessment was Axis I-depressive disorder, and polysubtance 
dependence in full early remission; Axis III-COPD, neck 
problems and right shoulder problems, and high cholesterol; 
Axis IV-moderate.  A GAF score of 60 was assigned.  The 
veteran was deemed competent for VA purposes.  

In a December 1999 rating decision, the RO assigned a 30 
percent rating for the veteran's service-connected 
postoperative abdominal duodenal ulcer with pancreatic cyst, 
and assigned the following ratings to nonservice-connected 
disabilities: depressive disorder (30 percent); cervical 
spondylosis with nerve root involvement and C-6 radiculopathy 
on the right side (20 percent); glaucoma (10 percent); 
diffusely scaly rash over the scalp, moderately disfiguring 
(assessed as 10 percent disabling); Lichenfield scarred rash 
over both legs, scaly rash over soles of both feet with 
moderate scales between toes ( 10 percent); and shrapnel 
wounds to the knees, left hip, and abdomen; PTSD; right 
shoulder pain; hemorrhoids; and scars of the left anterior 
thigh and above the right knee, each assessed as 0 percent 
disabling.  The combined nonservice-connected disability 
evaluation was noted to be 60 percent. 

Analysis

The veteran's claim is "well grounded," meaning the claim is 
"plausible...or capable of substantiation."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  As all of the evidence that is 
relevant to the claim has been properly developed, the Board 
also finds that VA has satisfied its "duty to assist."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), VA 
disability pension benefits are payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently or totally disabled due to nonservice-connected 
disabilities not the result of his or her own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 1991).  Permanent 
and total disability will be held to exist when an individual 
is unemployable as a result of disabilities that are 
reasonably certain to last throughout the remainder of that 
person's life. 38 C.F.R. §§ 3.340(b), 4.15 (1999).  Pension 
cases must be adjudicated applying both "objective" and 
"subjective standards.  Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).
The veteran served on active duty for a period in excess of 
ninety days during the Vietnam era.  Therefore, his 
entitlement to pension, apart from income and net worth 
factors, is determined based on whether or not he is 
permanently and totally disabled as a result of his 
disabilities.  In analyzing a claim for a permanent and total 
disability rating for pension purposes, the initial step is 
to review the rating that has been assigned to each 
disability.  See Roberts v. Derwinski, 2. Vet. App. 387, 390 
(1992).  

The Board notes, at the outset, that the record indicates 
that the veteran has a history of alcohol dependence, 
currently in remission.  Hence, as a preliminary matter, the 
Board points out that the governing regulations provide that 
disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 C.F.R. § 3.301(b) 
(1999).  Additionally the regulations set forth that the 
simple drinking of alcohol is not of itself willful 
misconduct.  The deliberate drinking of a known poisonous 
substance will be considered willful misconduct.  Organic 
diseases and disabilities that are a secondary result of the 
chronic use of alcohol will not be considered of willful 
misconduct origin.  The RO has established that the veteran's 
alcohol and substance dependence are of willful misconduct 
origin.  As such, the veteran's alcohol dependence may not be 
considered in determining the total evaluation for assignment 
or the degree of industrial impairment that may be medically 
demonstrated.  In any event, the Board notes that the 
veteran's polysubstance dependence is currently in remission.

The Board will, however, consider the propriety of the rating 
assigned for each of the disabilities that may be considered 
in determining his entitlement to pension benefits, namely, 
his service connected for postoperative abdominal duodenal 
ulcer with pancreatic cyst, postoperative abdominal scar; as 
well as the following non-service-connected conditions: 
cervical spondylosis with nerve root involvement and C-6 
radiculopathy on the right side; glaucoma; diffusely scaly 
rash over the scalp, moderately disfiguring; Lichenfield 
scarred rash over both legs, scaly rash over soles of both 
feet with moderate scales between toes; shrapnel wounds to 
the knees, left hip, and abdomen; PTSD; right shoulder pain; 
hemorrhoids; and scars of the left anterior thigh and above 
the right knee.  The Board emphasizes that such consideration 
is solely for the purpose of evaluating his claim for a 
permanent and total rating for pension purposes.

Post-operative ulcer condition

The veteran's service-connected duodenal ulcer with 
pancreatic cyst, post operative scar is evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7305.  This code provides that a 10 percent 
evaluation is warranted for a mild duodenal ulcer with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation is warranted for a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration or with continuous 
moderate manifestations.  DC 7305.  In this case, VA 
examination reports dated in September 1993 and December 1995 
essentially reflect a history of chronic duodenal ulcer that 
was treated.  In December 1995, the examiner assessed that no 
disease was found.  Subsequent medical records do not show 
complaints or clinical findings associated with the service-
connected disability.  Moreover, there is no basis for 
assigning a separate evaluation for the veteran's 
asymptomatic scars along the abdomen, as those scars are not 
shown to be tender and painful on objective demonstration or 
poorly nourished with repeated ulceration, and are not shown 
to result in limitation of function of the part affected.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (1999).  On 
these facts, the Board finds that there is no basis for 
assessing the condition as more than 10 percent disabling.


Psychiatric impairment

As regards the veteran's psychiatric disability, the Board 
notes that the veteran has been diagnosed with two separate 
acquired psychiatric disorders that may be considered for 
pension purposes: PTSD and depressive disorder; thus, both 
disorders are reflected on the rating sheet.  However, to 
avoid the rule against pyramiding, overall psychiatric 
impairment is reflected by only a single rating.  See 
38 C.F.R. § 4.14.  

In this regard, the Board notes that the veteran has had a 
history of treatment and hospitalization for depression since 
1993.  Subjective symptoms have consisted of anhedonia, 
insomnia, depression, poor concentration, inability to 
control anger, feelings of hopelessness, anxiety, and 
fatigue.  However, VA mental status evaluations dating from 
1997 to 1999 consistently show that the veteran has been 
fully oriented, that his memory has been intact, and that his 
speech has been clear and coherent.  As to social and 
occupational impairment, in October 1993, the veteran 
indicated that he was socially withdrawn, and the examiner 
determined that the veteran was totally disabled 
psychologically.  However, a GAF assessment of 50 was 
assigned, which was noted to constitute poor social and 
occupational impairment.  VA examinations and hospitalization 
records dated from 1997 to 1999 reflect that the veteran felt 
anger and homicidal thoughts toward co-workers.  Although the 
veteran reported social isolation, he indicated (in 1998) 
that he played pool and jogged.  The Board points out that 
the veteran was hostile, angry, and passively uncooperative 
during the majority of the December 1999 mental status 
examination.  The December 1999 examiner also noted that the 
veteran's insight was limited and that demonstrated 
additional symptoms of irritability and exaggerated affect.  
As to industrial impairment it was noted that the veteran 
worked part time when possible.  Moreover, In 1999, the 
veteran was assigned a GAF score of 60.  In light of the 
veteran's history of depression and symptoms and clinical 
findings in regard thereto, the veteran's overall disability 
picture is more accurately represented by a 30 percent 
disability evaluation.  As to PTSD, the record shows an 
initial diagnosis of PTSD in June 1997.  Subjective symptoms 
included anxiety, homicidal thoughts toward co-workers.  He 
recalled memories of his Vietnam experiences.  As to social 
impairment, it was noted that the veteran lives alone, and 
the veteran indicated that he felt socially isolated.  
However the evidence (in 1997) shows that the veteran has 
frequent contact with his children, and (in 1998) the 
veteran's social activities included jogging and playing 
pool.  The Board notes that the reports of the VA 
examinations 1997 and 1998 have shown that the veteran is 
coherent, focused in his thinking, fully oriented, that his 
memory has been intact, and his speech has been clear and 
coherent.

Here, the evidence reflects that while the veteran's early 
psychiatric picture was complicated by alcohol and other 
substance abuse (neither of which may be considered for 
pension purposes), as the veteran has gained sobriety, a more 
accurate picture of the severity of his acquired psychiatric 
impairment has emerged.  Indeed, the GAF assigned by the 
December 1999 VA examiner is indicative of overall moderate 
psychiatric impairment.  See Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders.  Under these circumstances, the Board 
finds that under the criteria in effect both prior to and 
since the November 7, 1996 changes in the criteria governing 
evaluation of mental disorders, no more than the currently 
assigned 30 percent rating for depressive disorder, or the 
noncompensable rating for PTSD is appropriate.  See 38 C.F.R. 
§§ 4.132, Diagnostic Codes 9405 and 9411 (1996); 38 C.F.R. 
§§ 4.130, Diagnostic Codes 9411 and 9434 (1999).  

Neck and shoulder disability

The veteran's cervical spondylosis with nerve root 
involvement and C-6 radiculopathy on the right side is 
evaluated as 20 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8510 (1999).  That code provides that a 20 
percent evaluation is warranted for mild incomplete paralysis 
of the upper radicular nerves of the major extremity.  A 40 
percent rating requires moderate incomplete paralysis, and 
where there is severe incomplete paralysis, a 50 percent 
evaluation will be awarded.  DC 8510.  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regenerative.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Diagnostic Codes 8510 through 8540.

The pertinent evidence shows that when the veteran was 
examined in September 1998, he complained of neck pain and 
right shoulder pain that radiated into the right arm.  The 
veteran also asserted that he could not carry, lift, or tilt 
his head on the right side.  However, objective findings 
showed no neurological deficiencies, and grip strength on 
both sides was good.  The Board notes that the right biceps 
reflex was decreased.  The cervical spine demonstrated good 
muscle tone.  There was no atrophy, spasm, or scoliosis.  
Thus, the Board finds that the RO's assessment of the 
cervical spondylosis with nerve root involvement as 20 
percent disabling is appropriate.  

The Board notes that the veteran's complaints of right 
shoulder pain have been taken into consideration in 
evaluating the cervical spine disability.  Significantly, 
however, there is no evidence that the veteran has any 
distinct right shoulder disability.  Thus, also the RO has 
included "normal right shoulder" as among the veteran's 
disabilities, and assessed the disability as noncompensable 
under Diagnostic Code no distinct shoulder disability has 
been medically established.  Because no functional loss with 
underlying pathology, such as limitation of shoulder motion, 
has been associated with the veteran's complaints, there is 
no basis for assigning any compensable evaluation for his 
complaints of right shoulder pain.  


Glaucoma 

The veteran's glaucoma is rated at 10 percent disabling under 
38 C.F.R. § 4.84a, DC 6013.  Under that code, simple primary 
noncongestive glaucoma is rated based on impairment of visual 
acuity or field loss with a minimum rating of 10 percent.   

Generally, the best distant vision obtainable after best 
correction by glasses will be the basis of a rating for 
vision impairment.  38 C.F.R. § 4.75. A 30 percent evaluation 
is the maximum schedular evaluation for blindness of one eye 
in the absence of anatomical loss of the eye and when the 
other eye is normal.  38 C.F.R. § 4.84a, Codes 6063 to 6079 
(1999).

Corrected visual acuity of 20/50 (6/15) in one eye warrants a 
10 percent evaluation when corrected visual acuity in the 
other eye is 20/40 ((6/12).  38 C.F.R. § 4.84a, Diagnostic 
Code 6079. A 20 percent rating is warranted when corrected 
acuity in one eye is 20/200 and 20/40 in the other eye.  
Diagnostic Code 6077.

In this case, the October 1997 VA medical evidence reflects 
that the veteran complained of blurred vision, headaches, and 
glaucoma.  The veteran's best-corrected visual acuity in the 
right eye was 20/20 at a distance and near.  In the left eye, 
the best-corrected visual acuity was 20/20+2 at a distance 
and 20/20 near.  The diagnosis was peripheral iridotomy in 
the right eye and probably in the left.  In that the veteran 
does not meet the criteria for the assignment of a 20 percent 
evaluation for visual loss, the Board finds that the RO's 
assignment of 10 percent for glaucoma is correct.
Skin Rashes 

The veteran's diffuse scaly rash over the scalp assessed as 
10 percent disabling is rated under 38 C.F.R. § 4.118, DC 
7800, which pertains to disfiguring scars of the head, face, 
or neck.  Under that code, a 10 percent evaluation is 
assigned for moderate disfigurement; a 30 percent evaluation 
is assigned for severe disfiguring scars manifested by a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent evaluation is assigned for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  In this 
case, the October 1997 VA examination shows that there was a 
scaly rash of the scalp without hair loss.  The rash was 
further described as greasy.  In addition, the examiner 
observed moderate facial disfigurement.  In that the 
veteran's facial disfigurement is moderate, the RO's 
assignment of a 10 percent evaluation for scaly rash over the 
scalp is correct.  

The veteran's Lichenfield scarred rash over both legs, scaly 
rash over the soles of both feet with moderate scales between 
the toes are evaluated assessed a 10 percent disabling under 
DC 7806 by analogy.  38 C.F.R. § 4.20 (1999).  Under that 
code, a 10 percent evaluation is assigned for disorder with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
assigned for skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement, and a 50 
percent evaluation is assigned for skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant..  

In that connection, the October 1997 VA examination reveals 
that the veteran complained of itchy legs.  The examiner 
observed that there was a rash and abnormal scaling of the 
legs that examiner felt was suggestive of substance abuse.  
This evidence also demonstrates that the veteran has a scaly 
rash on the soles of the feet with moderate scales between 
the toes.  It was noted that the foot disorder was 
disfiguring and odorous.  The Board acknowledges the 
veteran's complaints of itching of the legs and the finding 
of disfigurement of the feet.  However, there is not 
indication that the itching is constant and that the 
disfigurement of the feet is moderate.  As such, the RO's 
assignment of 10 percent of these disorders is correct.

Hemorrhoids

The veteran's hemorrhoids assessed as 0 percent disabling, is 
rated under 38 C.F.R. § 4.114, DC 7336.  Under that code, a 0 
percent evaluation is assigned for mild or moderate 
hemorrhoids, and a 10 percent evaluation is assigned for 
internal or external hemorrhoids manifested by large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  In this case, the September 
1993 and October 1997 VA medical records do provide any 
complaints or diagnosis of hemorrhoids.  The Board recognizes 
that the veteran related having a history of occasional 
bleeding; however, there were no findings with respect to 
hemorrhoids.  As such, the RO's assignment of a 0 percent 
evaluation for hemorrhoids is correct.  

Scars of the Left Anterior and Thigh above the Right Knee

The veteran's scars of the left anterior thigh and above the 
right knee are rated as 0 percent disabling under DC 7805.  
Under that code scars are rated on the basis of limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999).  In this matter, the report of the October 
1997 examination reveals that the veteran has nontender scars 
along the left thigh and above the right knee which do not 
limit functioning of either leg, respectively.  Based on 
these factors, the Board finds that the RO's assignment of a 
0 percent evaluation for scars of the left anterior thigh and 
above the right knee is correct.  

Shrapnel wounds

The remainder of the veteran's nonservice-connected 
disabilities was each assessed as 0 percent disabling.  
Specifically, shrapnel wounds to the knees (DC 5299), 
shrapnel wounds of the left hip (DC 5299), and shrapnel 
wounds of the abdomen (DC 5299).  The Board finds that while 
the veteran complains that he has complications with respect 
to these disabilities, the medical evidence reveals no 
manifestations that would warrant any compensable assessment, 
and the veteran has not presented any evidence of any such 
manifestation.  Hence, the Board must conclude that the 
noncompensable evaluation assigned to each of the 
disabilities noted above is appropriate.  

Once it has been determined that the veteran's disabilities 
are correctly rated, the next step in determining whether a 
permanent and total disability rating is warranted is to 
consider whether the veteran has one or more of certain 
disabilities which are considered to be of sufficient 
severity to render the average person totally disabled.  See 
38 U.S.C.A. § 1502(a)(1) (West 1991).  The disabilities which 
are automatically considered to be permanently and totally 
disabling are listed in 38 C.F.R. § 4.15 (1999), and include 
the permanent loss of sight in both eyes, or of both feet, or 
of one hand and one foot, or becoming permanently helpless or 
permanently bedridden.  In this case, however, the veteran 
does not have any of the disabilities that are listed in 38 
C.F.R. § 4.15, nor does he have a disability that is rated as 
totally disabling under the Schedule for Rating Disabilities.  
For these reasons, the Board concludes that the veteran is 
not permanently and totally disabled under the "average 
person" standard of 38 U.S.C.A. § 1502(a)(1) (West 1991).  
See Talley v. Derwinski, 2 Vet. App. 282, 286-7 (1992).

Alternatively, entitlement to pension benefits may be 
considered under 38 C.F.R. § 4.17 (1999), which provides for 
award of such benefits for veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled.  However, the ratings for 
the permanent disabilities must meet certain minimum 
requirements which are set forth in 38 C.F.R. § 4.16 (1999).  
That regulation requires that if there is only one disability 
it must be rated as 60 percent disabling or more.  If there 
are two or more disabilities, there must be at least one 
disability ratable at 40 percent or more and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  The Board notes that the veteran does not 
meet these requirements, as he has two disabilities rated as 
30 percent disabling, one disability rated as 20 percent 
disabling, three disabilities rated as 10 percent disabling, 
and a number of other disabilities rated as 0 percent 
disabling.  While his combined nonservice-connected 
disability evaluation is 60 percent, considering both 
service-connected and nonservice-connected disability 
warrants at least a combined overall evaluation of 70 
percent.  See 38 C.F.R. § 4.25 (1999).  That notwithstanding, 
as no single disability is rating as 40 percent disabling, 
the percentage criteria of 38 C.F.R. § 4.16(a) is not met; 
hence, a permanent and total rating may not be assigned under 
the provisions of 38 C.F.R. §§ 4.16 and 4.17 (1999).  

Finally, when a veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), in exceptional cases, a 
permanent and total disability rating for pension purposes 
may still be awarded, pursuant to 38 C.F.R. § 4.17 and 38 
C.F.R. § 3.321(b)(2) (1999), if a veteran is found to be 
unemployable by reason of disability or disabilities, age, 
occupational background, and other related factors.  After 
considering the evidence of record in light of this standard, 
however, the Board finds that the veteran does not present an 
exceptional case of unemployability so as to warrant referral 
of the matter, pursuant to mandates of the above-cited 
provisions, for assignment of a total rating for pension 
purposes.

As noted above, the veteran was born in April 1944, has two 
years of college training and an Automotive Mechanic 
Certificate, and has had employment experience as an 
autoworker with the Ford Motor Company (Ford).  While the 
veteran has been unemployed since 1992, that fact, alone does 
not establish that the veteran is, in fact, unemployable.  

Following a careful review of the record, the Board finds 
that the overall evidence of record does not establish that 
any of the veteran's disabilities or combination of 
disabilities precludes substantially gainful employment.  The 
veteran has asserted that he was unable to continue 
employment with Ford because of severe skin and psychological 
problems, the Worker's Compensation Board determined that the 
skin disorder did not render the veteran unable to work, and 
SSA determined that the veteran's psychiatric impairment did 
not preclude employment.  

The Board acknowledges that October 1993 private psychologist 
indicated that the veteran was rendered totally disabled 
because of psychiatric disability and that he could not 
return to his former place of employment or a similar 
position; the examiner assigned a GAF score of 50 which he 
noted as indicative of poor occupational abilities.  The 
Board would reiterate, however, that at that time, the 
veteran's psychiatric disability picture was complicated by 
alcohol and substance abuse (neither of which may be 
considered for purposes of establishing entitlement to 
pension benefits), and the examiner did not distinguish the 
level of impairment attributable to the various psychiatric 
conditions.  As the veteran has achieved sobriety, a clearer 
picture of his acquired psychiatric impairment has emerged, 
and such impairment is not shown to render him unemployable.  
Indeed, as alluded to above, the December 1999 examiner's 
assignment of a GAF score of 60 is indicative of moderate 
impairment.

The evidence does not otherwise demonstrate that the veteran 
is unemployable due to any single disability or combination 
of disabilities.  Although the veteran receives SSA 
Supplemental Security Income, he has been denied SSA 
disability benefits.  Moreover, the record does not present 
any other unusual factors that might serve as a predicate for 
a finding of unemployability.  For example, he has not been 
shown to require frequent hospitalization or an inordinate 
(if any) quantity of medication for any of his disabilities.  
There is no question that the veteran has some psychiatric 
and physical limitations that may render him unsuitable for 
some types of stressful or particularly strenuous employment.  
However, the Board is unable to conclude, on the present 
record, that the veteran's disability(ies) preclude(s) all 
occupations that are consistent with his age, education, and 
occupational background.

For all the foregoing reasons, the Board finds that the 
criteria for a permanent and total disability rating for 
pension purposes are not met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).



ORDER

A permanent and total disability rating for pension purposes 
is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 28 -


- 1 -


